 

Exhibit 10.1

 

Employment Agreement

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of January 25,
2019 (the “Commencement Date”), by and between Brain Scientific Inc., a Nevada
corporation (the “Company”) and Jesse W. Crowne (the “Executive”).

 

Background

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to employ the Executive,
and the Company and the Executive desire to enter into this Agreement to set
forth the terms and conditions of such employment relationship.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the parties agree as follows:

 

Terms and Conditions

 

1.     Employment Period. The Company hereby agrees to continue the Executive in
its employ, and the Executive hereby agrees to remain in the employ of the
Company, subject to the terms and conditions of this agreement, for the period
commencing on the commencement date and ending on the third anniversary of the
commencement date (the “Initial Term”). The term of this agreement will be
renewed for a term of one (1) year (each, a “Renewal Term”) at the end of the
initial term and at the end of each renewal term thereafter (the “Renewal
Date”), provided that the board does not notify the executive of its intention
not to renew this agreement on or prior to the renewal date. For purposes of
this agreement, “Employment Period” includes the initial term and any renewal
term(s) thereafter.

 

 

2.     Terms of Employment.

 

(a)     Position and Duties.

 

(i)     During the Employment Period, the Executive shall serve as the Chief
Executive Officer of the Company, and in such other position or positions with
the Company and its subsidiaries as are consistent with the Executive’s
positions as Chief Executive Officer of the Company, and shall have such duties
and responsibilities as are assigned to the Executive by the Board consistent
with the Executive’s position as Chief Executive Officer of the Company. During
the Employment Period, the Board will nominate the Executive for election to the
Board by the Company’s stockholders; provided that the Executive hereby submits
written notice of resignation to the Board, effective as of the date on which
the Executive ceases to serve as Chief Executive Officer.

 

(ii)     During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
full attention and time during normal business hours and on a full-time basis to
the business and affairs of the Company, to discharge the responsibilities
assigned to the Executive hereunder, and to use the Executive’s best efforts to
perform faithfully and efficiently such responsibilities.

 

1

--------------------------------------------------------------------------------

 

 

 

During the Employment Period it shall not be a violation of this Agreement for
the Executive to (A) be employed by the Company or any of its subsidiaries or
Affiliates, (B) serve on corporate, civic or charitable boards or committees,
(C) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (D) manage personal investments, so long as such activities do
not interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement. Executive and the
Company recognize and agree that Executive will be permitted to remain involved
with the organizations, entities, and activities that are listed on the attached
Schedule 1, provided that any such involvement does not otherwise violate the
other terms, conditions and limitations in this Agreement. The Board may deny or
rescind consent to Executive’s service as a director of all other corporations
or participation in other business or public activities if the Board, in its
sole discretion, determines that such activities compromise or threaten to
compromise the Company’s business interest or conflict with Executive’s duties
to the Company.

 

(b)     Compensation.

 

(i)     Base Salary. During the Employment Period, the Executive shall receive
an annual base salary (the “Annual Base Salary”) at least equal to $160,000.00
(or $175,000.00 in the event and from such time as the Company is successful in
raising at least $1,000,000.00 in capital from the date hereof (such success, a
“Capital Raise”)), which shall be paid in accordance with the Company’s normal
payroll practices for senior executive officers of the Company as in effect from
time to time. During the Employment Period, the Annual Base Salary shall be
reviewed at least annually, and may be adjusted by the Compensation Committee of
the Board or the Board if there be no such Compensation Committee (in either
case, the “Committee”). The term “Annual Base Salary” as utilized in this
Agreement shall refer to the Annual Base Salary as so adjusted.

 

(ii)     Annual Cash Bonus. In addition to the Annual Base Salary, for each
fiscal year ending during the Employment Period, the Executive shall be eligible
for an annual cash bonus (the “Annual Bonus”) of up to $40,000.00 based upon the
Executive’s exemplary performance as CEO of the Company as determined by the
Committee. Each such Annual Bonus awarded to the Executive shall be paid
sometime during the first seventy-five (75) days of the fiscal year next
following the fiscal year for which the Annual Bonus is awarded, unless the
Executive shall elect to defer the receipt of such Annual Bonus. Executive must
be employed with the Company in good standing on the payment date of the Annual
Bonus to earn and be eligible to receive the Annual Bonus.

 

(iii)     Long-Term Incentive Equity Compensation. During the Employment Period,
the Executive shall be entitled to participate in any stock option, performance
share, performance unit or other equity based long-term incentive compensation
plan, program or arrangement (the “Plans”) generally made available to senior
executive officers of the Company, on substantially the same terms and
conditions as generally apply to such other officers, except that the size of
the awards made to the Executive shall reflect the Executive’s position with the
Company and the Committee’s views. In furtherance of the foregoing, promptly
after the Commencement Date, the Company shall grant to the Executive options to
purchase 800,000 (or 1,000,000 in the event of a Capital Raise) shares of the
Company’s common stock at an exercise price equal to the fair market value of
the Company’s

 

2

--------------------------------------------------------------------------------

 

 

 

common stock on the date of grant (which fair market value as of the date hereof
is $0.75), and of which 200,000 (or 250,000 in the event of a Capital Raise)
shares vest on the one year anniversary of the date of grant, and 600,000 (or
750,000 in the event of a Capital Raise) vest ratably on a quarterly basis over
the following two years, all subject to the terms and conditions of the
applicable Plan.

 

(iv)     Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent available generally or to other
senior executive officers of the Company.

 

(v)     Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the plans, practices, policies and programs of the
Company.

 

(vi)     Vacation. During the Employment Period, the Executive shall be entitled
to four (4) weeks of paid vacation in accordance with the plans, practices,
policies and programs of the Company consistent with the treatment of other
senior executive officers of the Company. Unused vacation days shall be
forfeited at the end of each calendar year and shall not roll over to the next
year, nor will Executive be paid for any unused vacation days in a calendar
year. Other than as required by applicable law, upon termination of Executive’s
employment for any reason, the Company will not pay any accrued or unused
vacation time.

 

(vii)     Sign-On Bonus. On or before January 31, 2019, the Company shall pay to
the Executive the sum of $30,000 (less applicable withholding) in a lump sum
payment (the “Sign-On Bonus”). The Sign-On Bonus shall be made once during the
term of this Agreement. If Executive’s employment is terminated for cause or
voluntarily during the first 12 months of this Agreement, Executive shall refund
a portion of the bonus prorated to the portion of the first 12 months of this
Agreement that Executive does not serve the Company.

 

(c)     Recoupment of Unearned Incentive Compensation. If the Board, or an
appropriate committee thereof, determines that any fraud, negligence, or
intentional misconduct by the Executive is a significant contributing factor to
the Company having to restate all or a portion of its financial statements, the
Board or committee may require reimbursement of any bonus or incentive
compensation paid to the Executive if and to the extent that (i) the amount of
incentive compensation was calculated based upon the achievement of certain
financial results that were subsequently reduced due to a restatement, (ii) the
Executive engaged in any fraud or misconduct that caused or significantly
contributed to the need for the restatement, and (iii) the amount of the bonus
or incentive compensation that would have been awarded to the Executive had the
financial results been properly reported would have been lower than the amount
actually awarded.

 

3

--------------------------------------------------------------------------------

 

 

 

3.     Termination of Employment.

 

(a)     Notwithstanding Section 1, the Employment Period shall end upon the
earliest to occur of (i) the Executive’s death, (ii) a Termination due to
Disability, (iii) a Termination for Cause, (iv) the Termination Date specified
in connection with any exercise by the Company of its Termination Right; (v) a
Termination for Good Reason; (vi) the termination of this Agreement by Executive
pursuant to Section 3(b) or (vii) upon prior written notice to the Executive for
any reason or no reason, on the three (3) month anniversary of the Commencement
Date (the termination right described in this clause (vii), the “Interim Period
Termination”). If the Employment Period terminates as of a date specified under
this Section 3, the Executive agrees that, upon written request from the
Company, the Executive shall resign from any and all positions the Executive
holds with the Company and any of its subsidiaries and Affiliates, effective
immediately following receipt of such request from the Company (or at such later
date as the Company may specify).

 

(b)     This Agreement may be terminated by the Executive at any time upon
thirty (30) days prior written notice to the Company or upon such shorter period
as may be agreed upon between the Executive and the Board. In the event of such
termination, the Company shall be obligated only to continue to pay the
Executive’s salary and provide other benefits provided by this Agreement up to
the date of the termination.

 

(c)     Benefits Payable Under Termination.

 

(i)     In the event of the Executive’s death during the Employment Period or a
Termination due to Disability, the Executive or the Executive’s beneficiaries or
legal representatives shall be provided the Unconditional Entitlements,
including, but not limited to, any such Unconditional Entitlements that are or
become payable under any Company plan, policy, practice or program or any
contract or agreement with the Company by reason of the Executive’s death or
Termination due to Disability.

 

(ii)     In the event of the Executive’s Termination for Cause or termination by
the Executive other than for a Termination for Good Reason, the Executive shall
be provided the Unconditional Entitlements.

 

(iii)     In the event of a Termination for Good Reason or the exercise by the
Company of its Termination Rights, the Executive shall be provided the
Unconditional Entitlements and, subject to Executive signing and delivering to
the Company and not revoking before the sixtieth (60th) day following the
Termination Date, a general release of claims in favor of the Company and
certain related parties in a form reasonably satisfactory to the Company and the
Executive, which the Company shall provide the Executive within seven (7) days
following the Termination Date (the “Release”), the Company shall provide the
Executive the Conditional Benefits (such Conditional Benefits to replace and
supersede the Unconditional Entitlements to the extent duplicative or
contradictory). Any and all amounts payable and benefits or additional rights
provided to the Executive upon a termination of the Executive’s employment
pursuant to this Section 3(c) (other than the Unconditional Entitlements) shall
only be payable or provided if the Executive signs and delivers the Release
within the consideration period identified in the Release and the Executive does
not revoke the Release within the revocation period identified in

 

4

--------------------------------------------------------------------------------

 

 

 

the Release. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Executive as a result of employment by a subsequent employer.

 

(iv)     In the event of an Interim Period Termination, this Agreement shall be
terminated and of no further force or effect (except for those terms and
provisions specifically surviving the termination or expiration of this
Agreement), and the Company shall have no further obligations to the Executive
except those vested or accrued prior to such termination.

 

(d)     Unconditional Entitlements. For purposes of this Agreement, the
“Unconditional Entitlements” to which the Executive may become entitled under
Section 3(c) are as follows:

 

(i)     Earned Amounts. The Earned Compensation shall be paid within thirty (30)
days following the termination of the Executive’s employment hereunder.

 

(ii)     Benefits. All benefits payable to the Executive under any employee
benefit plans (including, without limitation any pension plans or 401(k) plans)
of the Company or any of its Affiliates applicable to the Executive at the time
of termination of the Executive’s employment with the Company and all amounts
and benefits (other than the Conditional Benefits) which are vested or which the
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company, at or subsequent to the date of the Executive’s termination
without regard to the performance by the Executive of further services or the
resolution of a contingency, shall be paid or provided in accordance with and
subject to the terms and provisions of such plans, it being understood that all
such benefits shall be determined on the basis of the actual date of termination
of the Executive’s employment with the Company.

 

(iii)     Indemnities. Any right which the Executive may have to claim a defense
and/or indemnity for liabilities to or claims asserted by third parties in
connection with the Executive’s activities as an officer, director or employee
of the Company shall be unaffected by the Executive’s termination of employment
and shall remain in effect in accordance with its terms.

 

(iv)     Medical Coverage. The Executive shall be entitled to such continuation
of health care coverage as is required under, and in accordance with, applicable
law or otherwise provided in accordance with the Company’s policies. The
Executive shall be notified in writing of the Executive’s rights, if any, to
continue such coverage after the termination of the Executive’s employment
pursuant to this Section 3(d)(iv), provided that the Executive timely complies
with the conditions to continue such coverage. The Executive understands and
acknowledges that the Executive is responsible to make all payments required for
any such continued health care coverage that the Executive may choose to
receive.

 

(v)     Business Expenses. The Executive shall be entitled to reimbursement, in
accordance with the Company’s policies regarding expense reimbursement as

 

5

--------------------------------------------------------------------------------

 

 

 

in effect from time to time, for all business expenses incurred by the Executive
prior to the termination of the Executive’s employment.

 

(vi)     Stock Options/Equity Awards. Except to the extent additional rights are
provided upon the Executive’s qualifying to receive the Conditional Benefits,
the Executive’s rights with respect to any stock options and/or other equity
awards granted to the Executive by the Company shall be governed by the terms
and provisions of the Plans and Plan rules, provided that the Executive shall
have ninety (90) days from the Termination Date to exercise vested options, and
award agreements pursuant to which such stock options and equity awards were
awarded, as in effect at the Termination Date.

 

(e)     Conditional Benefits. For purposes of this Agreement, the “Conditional
Benefits” to which the Executive may become entitled are as follows:

 

(i)     Salary. Provided that the Company is successful in raising at least
$2,000,000.00 in capital from the date hereof, continued payment of Executive’s
salary at his Base Salary rate then in effect, less applicable withholding, at
such times and in such manner as in accordance with the Company’s normal payroll
procedures then in effect for a period beginning on the date of termination and
ending on the date that is 12 months after the date of termination.

 

(ii)     COBRA. Provided that the Executive timely elects continued health
insurance coverage under the federal COBRA law, the Company will pay one-hundred
percent of the cost of premiums for such health insurance continuation coverage
during the twelve (12) months following the Termination Date.  Notwithstanding
anything to the contrary in this Agreement, the Executive’s entitlement to any
benefits or payments under this Section 3(e)(ii) shall cease on such date that
the Executive becomes eligible to receive health insurance coverage from another
employer group health plan due to Executive’s employment with a future employer.

 

(iii)     Stock Options. All of the Executive’s stock options shall become
exercisable in accordance with the applicable Original Stock Option Award
Documents, on the same basis as such options would have become vested and
exercisable if the Executive had remained employed under this Agreement through
the end of the Employment Period. Once exercisable, the Executive shall have one
(1) year from the Termination Date to exercise such vested options. Except as
otherwise expressly provided herein, all stock options shall continue to be
subject to the Original Stock Option Award Documents.

 

(iv)     Equity Awards. Any restrictive stock or other equity award subject to
vesting shall continue to vest in accordance with the terms of the Original
Award Documents, regardless of the Executive’s termination of employment. Except
as otherwise expressly provided herein, all such restricted stock or other
equity awards shall be subject to, and administered in accordance with, the
Original Award Documents.

 

(v)     Additional Distribution Rules. Notwithstanding any other payment date or
schedule provided in this Agreement to the contrary, if the Executive is deemed
on the Termination Date of the Executive’s employment to be a “specified
employee” within the

 

6

--------------------------------------------------------------------------------

 

 

 

meaning of that term under Section 409A of the Code and the regulations
thereunder (“Section 409A”), then each of the following shall apply:

 

(A)     With regard to any payment that is considered “nonqualified deferred
compensation” under Section 409A and payable on account of and within six months
after a “separation from service” (within the meaning of Section 409A and as
provided in Section 3(h) of this Agreement), such payment shall instead be made
on the date which is the earlier of (1) the expiration of the six (6)-month
period measured from the date of the Executive’s “separation from service,” and
(2) the date of the Executive’s death (the “Delay Period”) to the extent
required under Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section 3(d) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to the Executive in a lump sum, and all remaining payments
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein; and

 

(B)     To the extent that benefits to be provided during the Delay Period are
considered “nonqualified deferred compensation” under Section 409A provided on
account of a “separation from service,” the Executive shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse the Executive,
to the extent that such costs would otherwise have been paid or reimbursed by
the Company or to the extent that such benefits would otherwise have been
provided by the Company at no cost to the Executive, for the Company’s share of
the cost of such benefits upon expiration of the Delay Period, and any remaining
benefits shall be paid, reimbursed or provided by the Company in accordance with
the procedures specified herein.

 

The foregoing provisions of this Section 3(d) shall not apply to any payments or
benefits that are excluded from the definition of “nonqualified deferred
compensation” under Section 409A, including, without limitation, payments
excluded from the definition of “nonqualified deferred compensation” on account
of being separation pay due to an involuntary separation from service under
Treasury Regulation 1.409A-1(b)(9)(iii).

 

(f)     Definitions. For purposes of this Agreement, the following terms shall
have the meanings ascribed to them below:

 

(i)     “Affiliate” means any corporation, partnership, limited liability
company, trust or other entity which directly, or indirectly through one or more
intermediaries, controls, is under common control with, or is controlled by, the
Company.

 

(ii)     [Intentionally Omitted]

 

(iii)     “Code” means the Internal Revenue Code of 1986, as amended and the
rules and regulations promulgated thereunder.

 

(iv)     “Earned Compensation” means any Annual Base Salary earned, but unpaid,
for services rendered to the Company on or prior to the date on which the
Employment Period ends pursuant to Section 3(a) (but excluding any salary and
interest accrued thereon payment of which has been deferred).

 

7

--------------------------------------------------------------------------------

 

 

 

(v)     [Intentionally Omitted]

 

(vi)     [Intentionally Omitted]

 

(vii)     “Original Stock Option Award Documents” means, with respect to any
stock option, the terms and provisions of the award agreement and plan pursuant
to which such stock option was granted, each as in effect on the Termination
Date.

 

(viii)     “Original Award Documents” means, with respect to any restricted
stock or other equity award, the terms and provisions of the award agreement
related to and the plan governing, such restricted stock or other equity award,
each as in effect on the Termination Date.

 

(ix)     [Intentionally Omitted]

 

(x)     [Intentionally Omitted]

 

(xi)     “Termination for Cause” means a termination of the Executive’s
employment by the Company due to (A) an act or acts of dishonesty undertaken by
the Executive and intended to result in substantial gain or personal enrichment
to the Executive at the expense of the Company, (B) unlawful conduct or gross
misconduct that is willful and deliberate on the Executive’s part and that, in
either event, is materially injurious to the Company, (C) the conviction of the
Executive of, or the Executive’s entry of a no contest or nolo contendre plea
to, a felony, (D) breach by the Executive of the Executive’s fiduciary
obligations as an officer or director of the Company, (E) a persistent failure
by the Executive to perform the duties and responsibilities of the Executive’s
employment hereunder, which failure is not remedied by the Executive within
30 days after the Executive’s receipt of written notice from the Company of such
failure, except that the Company is not obligated to provide such written notice
and opportunity to cure if the action or conduct is not reasonably susceptible
to cure; or (F) material breach of any terms and conditions of any contract or
agreement between Executive and the Company, or of any Company policy, or of any
statutory duty Executive owes to the Company, which breach has not been cured by
the Executive within ten days after written notice thereof to Executive from the
Company.

 

(xii)     “Termination Date” means the earlier to occur of (A) the date the
Company specifies in writing to the Executive in connection with the exercise of
its Termination Right or (B) the date the Executive specifies in writing to the
Company in connection with any notice to effect a Termination for Good Reason.
Notwithstanding the foregoing, a termination of employment will not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Section 409A), and notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place will be the Termination Date.

 

(xiii)     “Termination due to Disability” means a termination of the
Executive’s employment by the Company because the Executive has been incapable,
after reasonable accommodation, of substantially fulfilling the positions,
duties, responsibilities and

 

8

--------------------------------------------------------------------------------

 

 

 

obligations set forth in this Agreement because of physical, mental or emotional
incapacity resulting from injury, sickness or disease for a period of (A) six
(6) consecutive months or (B) an aggregate of nine (9) months (whether or not
consecutive) in any twelve (12) month period. Any question as to the existence,
extent or potentiality of the Executive’s disability shall be determined by a
qualified physician selected by the Company with the consent of the Executive,
which consent shall not be unreasonably withheld. The Executive or the
Executive’s legal representatives or any adult member of the Executive’s
immediate family shall have the right to present to such physician such
information and arguments as to the Executive’s disability as he, she or they
deem appropriate, including the opinion of the Executive’s personal physician.

 

(xiv)     “Termination for Good Reason” means a termination of the Executive’s
employment by the Executive within thirty (30) days of the Company’s failure to
cure, in accordance with the procedures set forth below, any of the following
events: (A) a reduction in Executive’s Annual Base Salary as in effect
immediately prior to such reduction by more than ten percent (10%) without
Executive’s written consent, unless such reduction is made pursuant to an across
the board reduction applicable to all senior executives of the Company; (B) a
material reduction in the Executive’s duties, position and responsibilities as
in effect immediately prior to such reduction without Executive’ written
consent, provided, however, that the acquisition of the Company and subsequent
conversion of the Company to a division or unit of the acquiring entity will not
by itself result in a “reduction” of duties, position or responsibility; or (C)
a material breach of any material provision of this Agreement by the Company.
Notwithstanding the foregoing, a termination shall not be treated as a
Termination for Good Reason (y) if the Executive shall have consented in writing
to the occurrence of the event giving rise to the claim of Termination for Good
Reason, or (z) unless the Executive shall have delivered a written notice to the
Board of Directors within forty-five (45) days of the Executive’s having actual
knowledge of the occurrence of one of such events stating that the Executive
intends to terminate the Executive’s employment for Good Reason and specifying
the factual basis for such termination, and such event, if capable of being
cured, shall not have been cured within twenty-one (21) days of the receipt of
such notice.

 

(xv)     “Termination Right” means the right of the Company, in its sole,
absolute and unfettered discretion, to terminate the Executive’s employment
under this Agreement for any reason or no reason whatsoever. For the avoidance
of doubt, any Termination for Cause or Interim Period Termination effected by
the Company shall not constitute the exercise of its Termination Right.
Non-renewal of this Agreement pursuant to Section 1 at the end of the Employment
Period shall be deemed a termination of employment under this Agreement and
exercise of the Company’s Termination Right.

 

(xvi)     “Voting Power” means such number of Voting Securities as shall enable
the holders thereof to cast all the votes which could be cast in an annual
election of directors of a company.

 

(xvii)     “Voting Securities” means all securities entitling the holders
thereof to vote in an annual election of directors of a company.

 

(g)     Conflict with Plans. As permitted under the terms of the applicable
Plans, the Company and the Executive agree that the definitions of Termination
for Cause or

 

9

--------------------------------------------------------------------------------

 

 

 

Termination for Good Reason set forth in this Section 3 shall apply in place of
any similar definition or comparable concept applicable under the Plans (or any
similar definition in any successor plan).

 

(h)     Section 409A. It is intended that payments and benefits under this
Agreement either be excluded from or comply with the requirements of Section
409A and the guidance issued thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted consistent with such intent. In
the event that any provision of this Agreement is subject to but fails to comply
with Section 409A, the Company may revise the terms of the provision to correct
such noncompliance to the extent permitted under any guidance, procedure or
other method promulgated by the Internal Revenue Service now or in the future or
otherwise available that provides for such correction as a means to avoid or
mitigate any taxes, interest or penalties that would otherwise be incurred by
the Executive on account of such noncompliance. Provided, however, that in no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty imposed upon or other detriment suffered by the Executive under Section
409A or damages for failing to comply with Section 409A. Solely for purposes of
determining the time and form of payments due the Executive under this Agreement
(including any payments due under Sections 3(c) or 5) or otherwise in connection
with the Executive’s termination of employment with the Company, the Executive
shall not be deemed to have incurred a termination of employment unless and
until the Executive shall incur a “separation from service” within the meaning
of Section 409A. The parties agree, as permitted in accordance with the final
regulations thereunder, a “separation from service” shall occur when the
Executive and the Company reasonably anticipate that the Executive’s level of
bona fide services for the Company (whether as an employee or an independent
contractor) will permanently decrease to no more than forty (40) percent of the
average level of bona fide services performed by the Executive for the Company
over the immediately preceding thirty six (36) months. The determination of
whether and when a separation from service has occurred shall be made in
accordance with this subparagraph and in a manner consistent with Treasury
Regulation Section 1.409A-1(h). All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit. For purposes of Section
409A, the Executive’s right to any installment payment under this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ninety
(90) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

 

4.     Executive Remedy. The Executive shall be under no obligation to seek
other employment or other engagement of the Executive’s services. The Executive
acknowledges and agrees that the payment and rights provided under Section 3 are
fair and reasonable, and are the

 

10

--------------------------------------------------------------------------------

 

 

 

Executive’s sole and exclusive remedy, in lieu of all other remedies at law or
in equity, for termination of the Executive’s employment by the Company upon
exercise of its Termination Right pursuant to this Agreement or upon a
Termination for Good Reason.

 

5.     [Intentionally Omitted].

 

6.     Confidentiality.

 

(a)     Confidentiality. Without the prior written consent of the Company,
except (y) as reasonably necessary in the course of carrying out the Executive’s
duties hereunder and subject to the Executive’s duties of care and loyalty to
the Company or (z) to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency,
the Executive shall not disclose any Confidential Information unless such
Confidential Information has been previously disclosed to the public by the
Company or has otherwise become available to the public (other than by reason of
the Executive’s breach of this Section 6(a)). The term “Confidential
Information” shall mean all confidential and/or proprietary information of the
Company, including, but not limited to: (i) the identities of the existing and
prospective customers or clients of the Company and its Affiliates, including
names, addresses, credit status, and pricing levels; (ii) the buying and selling
habits and customs of existing and prospective customers or clients of the
Company and its Affiliates; (iii) financial information about the Company and
its Affiliates; (iv) product and systems specifications, concepts for new or
improved products and other product or systems data; (v) the identities of, and
special skills possessed by, employees of the Company and its Affiliates;
(vi) the identities of and pricing information about the suppliers and vendors
of the Company and its Affiliates; (vii) training programs developed by the
Company or its Affiliates; (viii) pricing studies, information and analyses;
(ix) current and prospective products and inventories; (x) financial models,
business projections and market studies; (xi) the financial results and business
conditions of the Company and its Affiliates; (xii) business plans and
strategies of the Company and its Affiliates; (xiii) special processes,
procedures, and services of suppliers and vendors of the Company and its
Affiliates; (xiv) computer programs and software developed by the Company or its
Affiliates; and (xv) information of third parties to which the Company has a
duty of confidentiality.

 

(b)     Company Property. Promptly following the Executive’s termination of
employment, the Executive shall return to the Company all property of the
Company and all Confidential Information, and all copies thereof in the
Executive’s possession or under the Executive’s control, except that the
Executive may retain the Executive’s personal notes, diaries, rolodexes, mobile
devices, calendars and correspondence of a personal nature (other than to the
extent it included Confidential Information). All business procured by Executive
and all related business opportunities and plans made known to Executive while
Executive is employed by or providing services to the Company shall remain the
permanent and exclusive property of the Company.

 

(c)     Nonsolicitation. The Executive agrees that, while the Executive is
employed by the Company and during the one-year period following the Executive’s
termination of employment with the Company or expiration of this Agreement (the
“Restricted Period”), the Executive shall not directly or indirectly,
(i) solicit any individual who is, on the last day of the

 

11

--------------------------------------------------------------------------------

 

 

 

Employment Period (or was, during the six-month period prior to the last day of
the Employment Period), employed by the Company or its Affiliates to terminate
or refrain from renewing or extending such employment or to become employed by
or become a consultant to any other individual or entity other than the Company
or its Affiliates or (ii) induce or attempt to induce any customer or investor
(in each case, whether former, current or prospective), supplier, licensee or
other business relation of the Company or any of its affiliates to cease doing
business with the Company or such Affiliate, or in any way interfere with the
relationship between any such customer, investor, supplier, licensee or business
relation, on the one hand, and the Company or any of its Affiliates, on the
other hand.

 

(d)     Noncompetition. The Executive agrees that, during the Restricted Period,
the Executive shall not be employed by, serve as a consultant to, or otherwise
assist or directly or indirectly provide services to a Competitor (as defined
below) if (i) the services that the Executive is to provide to the Competitor
are the same as, or substantially similar to, any of the services that the
Executive provided to the Company or the Affiliates, and such services are to be
provided with respect to any location in which the Company or an Affiliate had
material operations during the twelve (12) month period prior to the Termination
Date, or with respect to any location in which the Company or an Affiliate had
devoted material resources to establishing operations during the twelve (12)
month period prior to the Termination Date; or (ii) the trade secrets,
Confidential Information, or proprietary information (including, without
limitation, confidential or proprietary methods) of the Company and the
Affiliates to which the Executive had access could reasonably be expected to
benefit the Competitor if the Competitor were to obtain access to such secrets
or information.  For purposes of this paragraph, services provided by others
shall be deemed to have been provided by the Executive to Competitor if the
Executive had material supervisory responsibilities with respect to the
provision of such services.  The term “Competitor” means any enterprise
(including a person, firm, business, division, or other unit, whether or not
incorporated) during any period in which a material portion of its business is
(and during any period in which it intends to enter into business activities
that would be) materially competitive in any way with any business in which the
Company or any of the Affiliates were engaged during the twelve (12) month
period prior to the Executive’s Termination Date (including, without limitation,
any business if the Company devoted material resources to entering in such
business during such twelve (12) month period).  Notwithstanding the foregoing,
the term “Competitor” shall not include a business of a Competitor if such
business would not, as a stand-alone enterprise, constitute a “Competitor” under
the foregoing definition, provided that Executive does not render any services
to, or otherwise assist the portion of the business that competes with the
Company and its Affiliates.  For the avoidance of doubt, the Company’s and
Affiliates’ businesses shall include, without limitation, the lines of business
set forth in the Company’s periodic reports filed with the Securities and
Exchange Commission, provided that nothing in this sentence shall be construed
to limit the type of business of the Company and the Affiliates or the
restrictions with respect to such businesses in the future.  Any payments or
other benefits owed to Executive at time of separation as described herein shall
be contingent upon Executive’s compliance with the post-employment
noncompetition provisions.

 

(e)     Equitable Remedies. The Executive acknowledges that the Company would be
irreparably injured by a violation of Section 6 and the Executive agrees that
the Company, in addition to any other remedies available to it for such breach
or threatened breach, on meeting the standards required by law, shall be
entitled to a preliminary injunction, temporary

 

12

--------------------------------------------------------------------------------

 

 

 

restraining order, or other equivalent relief, restraining the Executive from
any actual or threatened breach of Section 6. If a bond is required to be posted
in order for the Company to secure an injunction or other equitable remedy, the
parties agree that said bond need not be more than a nominal sum.

 

(f)     Employee Proprietary Information and Inventions Assignment. Upon the
execution and delivery of this Agreement, the Executive shall enter into an
Employee Proprietary Information and Inventions Assignment Agreement with the
Company (the “Invention Assignment Agreement”). To the extent that there are any
conflicts between the terms and conditions of the Invention Assignment Agreement
and this Agreement, the terms and conditions of the Invention Assignment
Agreement shall control.

 

(g)     Severability; Blue Pencil. The Executive acknowledges and agrees that
the Executive has had the opportunity to seek advice of counsel in connection
with this Agreement and the restrictive covenants contained herein are
reasonable in geographical scope temporal duration and in all other respects. If
it is determined that any provision of this Section 6 is invalid or
unenforceable, the remainder of the provisions of this Section 6 shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions. If any court or other decision-maker of competent jurisdiction
determines that any of the covenants in this Section 6 is unenforceable because
of the duration or geographic scope of such provision, then after such
determination becomes final and unappealable, the duration or scope of such
provision, as the case may be, shall be reduced so that such provision becomes
enforceable, and in its reduced form, such provision shall be enforced.

 

7.     Successors.

 

(a)     This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)     This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns and any party acting in the form of a
receiver or trustee capacity.

 

(c)     The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

8.     Miscellaneous.

 

(a)     This Agreement shall be construed, and the rights and obligations of the
parties hereunder determined, in accordance with the substantive laws of the
State of New York, without regard to its conflict-of-laws principles.  For the
purposes of any suit, action or

 

13

--------------------------------------------------------------------------------

 

 

 

proceeding based upon, arising out of or relating to this Agreement or the
negotiation, execution or performance hereof, the parties hereby expressly
submit to the jurisdiction of all federal and state courts sitting within the
confines of the Southern District of New York (the “Venue Area”) and consent
that any order, process, notice of motion or other application to or by any such
court or a judge thereof may be served within or without such court’s
jurisdiction by registered mail or by personal service in accordance with
Section 8(b).  The parties agree that such courts shall have the exclusive
jurisdiction over any such suit, action or proceeding commenced by either or
both of said parties.  Each party hereby irrevocably waives any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding based upon, arising out of or relating to this Agreement or the
negotiation, execution or performance hereof, brought in any federal or state
court sitting within the confines of the Venue Area and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

(b)     All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

  If to the Executive:    Jesse W. Crowne       165 S. Main St., Suite 200      
Salt Lake City, UT 84111               Email: jesse@c-2partners.com           If
to the Company:   Brain Scientific Inc.       Attn: Chairman of the Board      
205 East 42nd Street, 14th Floor       New York, New York 10017              
Email:

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c)     The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

(d)     The Company hereby agrees to indemnify the Executive and hold the
Employee harmless to the extent provided under Certificate of Incorporation of
the Company (as amended)and the By-Laws of the Company (as amended) against and
in respect of any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including reasonable attorney’s fees), losses, and
damages resulting from the Executive’s good faith performance of

 

14

--------------------------------------------------------------------------------

 

 

 

the Executive’s duties and obligations with the Company. This obligation shall
survive the termination of the Executive’s employment with the Company.

 

(e)     From and after the Commencement Date, the Company shall cover the
Executive under directors’ and officers’ liability insurance both during and,
while potential liability exists, after the Employment Period in the same amount
and to the same extent as the Company covers its other executive officers and
directors.

 

(f)     The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(g)     The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the executive to effect a Termination for Good Reason
shall not be deemed to be a waiver of such provision of right or any other
provision or right of this Agreement.

 

(h)     This Agreement, the Invention Assignment Agreement, and all agreements,
documents, instruments, schedules, exhibits or certificates prepared in
connection herewith, represent the entire understanding and agreement between
the parties with respect to the subject matter hereof, supersede all prior
agreements or negotiations between such parties, and may be amended,
supplemented or changed only by an agreement in writing which makes specific
reference to this Agreement or the agreement or document delivered pursuant
hereto, as the case may be, and which is signed by the party against whom
enforcement of any such amendment, supplement or modification is sought.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

15

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 

   

The Executive:

 

 

 

/s/ Jesse W. Crowne 

Jesse W. Crowne

The Company:

 

BRAIN SCIENTIFIC INC.

By: /s/ Boris Goldstein

Name: Boris Goldstein

Title: Chairman of the Board and Secretary

   

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1

Current Permitted Outside Activities

 

1)

Aperisys, Inc.

2)

Cambria Capital, LLC

3)

Crown Assets, LLC

4)

Crowne Coffee, LLC

5)

Crowne Medical, LLC

6)

Gorlin Companies

7)

Hoth Therapeutics, Inc.

8)

Medovex Corp.

9)

Nepetx, Inc.

10)

Rion, Inc.

11)

RioCor, Inc.

12)

Vavotar, Inc.

13)

ViCapsys LifeSciences, Inc.

14)

Walkill, LLC

15)

Westminster College

 

 

 

Schedule 1
 

 